Action to enforce collection of taxes assessed upon real estate, and to enforce a lien upon said property, to secure payment of such tax, heard by a single Justice without jury, and is before this court upon defendant’s exceptions which are four in number, viz:
1. The justice found for the plaintiff against the defendant and the property attached.
2. That the assessors were legally elected and sworn.
3. That the tax against the defendant was legally assessed.
4. That the real estate was definitely described.
The justice who heard the case having found in the affirmative upon these propositions it is only necessary to point to the record which shows that the annual meeting of the town was legally called and holden; that the assessors were chosen by ballot and sworn by a Justice of the Peace; that the real estate was' properly described; that the real estate had for several years been taxed to the defendant and the taxes paid by him; that no notice of change of ownership or occupancy had been given in accordance with the provisions of R. S., Chap. 10, Sec. 25. Accordingly the mandate must be: Exceptions overruled.